Citation Nr: 1737722	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  15-31 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE


Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of other person pursuant to 38 U.S.C.A. § 1114 (l).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Lech, Counsel 





INTRODUCTION

The Veteran had active duty in the Army from January 2008 to March 2011, and had service in Iraq.  The Veteran was awarded the Combat Action Badge and Army Commendation Medal, among other decorations.

This case comes to the Board of Veterans' Appeals (the Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for a traumatic brain injury (TBI) evaluated as 70 percent disabling, and from an April 2013 rating decision that granted service connection for headaches with photophobia evaluated as 0 percent disabling and denied the award of a total disability rating based on individual unemployability (TDIU).  The Veteran appealed the initial assigned ratings and the denial of TDIU.

A March 2015 Decision Review Officer (DRO) decision granted service connection for TBI-induced accommodative infacility and assigned the disability a 20 percent rating. 

This claim was previously before the Board in March 2016 and November 2016, when it was remanded for further development.  As to be explained below, it is remanded once again. 

The March 2016 decision also referred the issue of entitlement to housing assistance to the Agency of Original Jurisdiction (AOJ).  Although the Appeals Management Center (AMC) issued a memo in March 2016 indicating the issue had been raised, review of the record shows no further action has taken place.  Thus, the matter is once again is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

During the pendency of this appeal, in a January 2017 rating decision, the RO granted entitlement to SMC based on housebound criteria pursuant to 38 U.S.C.A. § 1114 (s).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.


REMAND

SMC is payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disability, a veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (3) (2016). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person as determined under criteria enumerated in 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the veteran was in need of regular aid and attendance of another person: (1) inability of a veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of a veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2016).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran was unable to perform should be considered in connection with his former condition as a whole.  It is only necessary that the evidence establish that the veteran was so helpless as to need regular aid and attendance, not that there was a constant need for aid and attendance.  38 C.F.R. § 3.352(a) (2016); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant SMC based on the need for aid and attendance).

The medical record in evidence does not contain an aid and attendance questionnaire, which would allow the Board to judge whether the Veteran qualifies for SMC based on the need for the aid and attendance of other person pursuant to 38 U.S.C.A. § 1114  (l).  On remand, the Veteran should be afforded an examination to address the question of the Veteran's permanent need for regular aid and attendance.

In light of the fact that the Veteran has been adjudicated to be 100 percent disabled from March 2, 2015, has received Individual Unemployability since February 2, 2012, and has recently been granted SMC based on housebound criteria, effective February 2, 2012, the RO should contact the Veteran before scheduling him for a VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran to see if he wishes to proceed with his remaining claims, or if he wishes to withdraw them (in writing, please).

2. If the Veteran wishes to proceed with the claim, schedule the Veteran for a VA examination with an appropriate examiner to determine whether he is in need of the aid and attendance of another person because of his service-connected disabilities, asking the examiner to specify if it is based on each service-connected disability individually or combined.

3. Then, readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


